Citation Nr: 0916831	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-34 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from July 1974 to 
August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  In that decision, the RO denied service connection 
for PTSD to include depression, agoraphobia and panic 
attacks.  

In January 2005, the Veteran testified before the undersigned 
at a hearing in Reno, Nevada.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

In a July 2003 statement, the Veteran provided detailed 
information about her claimed in-service stressors; sexual 
harassment and repeated assault by a Master Sergeant and/or 
Non-Commissioned Officer in Charge (NCOIC).  These events 
took place at Holloman Air Force Base in New Mexico from 
January 1975 until approximately June 1977.  In the July 2003 
statement, the Veteran asserts the NCOIC was separated 
because of the sexual harassment and assaults against her.  
She made similar statements at the January 2005 hearing.  
(Transcript, p 7.)  In April 2005, the Board remanded this 
case for, among other things, the purpose of obtaining the 
Veteran's personnel records and records pertaining to the 
investigation of her purported stressors.  

The claims file reflects that although the Veteran's 
personnel records were obtained, further development is 
needed.  The NCOIC's name appears on multiple personnel 
records of the Veteran, for example, her March 1977 and 
February 1976 Airman Performance Reports.  Still, there are 
no findings regarding any in-service sexual harassment and/or 
assaults.  Although multiple entities have been contacted in 
an attempt to obtain records (Holloman Air Force Security 
Squadron, Office of Inspector General, Air Force Office of 
Special Investigations) no records have been found in 
relation to the above incidents.  Given the Veteran's 
assertion that the NCOIC was discharged due to his 
involvement in her assault, the Board finds that a remand is 
in order to allow the agency of original jurisdiction (AOJ) 
to determine whether a search for the NCOIC's personnel 
records is within the bounds of the Privacy Act.  The AOJ 
must document findings on the permissibility of such a 
search.  

Accordingly, the case is REMANDED for the following action:  

1.  In coordination with the privacy 
officer, determine whether the Privacy Act 
allows for a search of the NCOIC's 
personnel records.  If a search is 
allowed, document any and all findings 
which do or do not corroborate the 
Veteran's claimed stressors.  The NCOIC's 
name and related information are in the 
Veteran's July 2003 statement and on her 
March 1977 and February 1976 Airman 
Performance Reports.  If a search is not 
allowed under the Privacy Act, provide 
documentation to that effect.  

2.  Re-adjudicate the issue on appeal.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

